Title: An Arabian Tale, [1779?]
From: Franklin, Benjamin
To: 


It should come as no surprise that Franklin would try his hand at a genre of story-telling so popular during his lifetime: the oriental or pseudo-oriental tale. Ever since Antoine Galland published the first ten volumes of Les Mille et une nuits (The Arabian Nights) in 1704–11 and Pétis de La Croix’s five-volume Les Mille et un jours appeared in 1710–12, scores of English and Continental writers indulged an eager public by setting narratives and tales of their own invention in exotic arabian locations.
In the Paris of 1779, the oriental vogue was indulged anew by a number of fresh collections of so-called oriental tales. A certain Mlle M***, in June, published a volume of Contes orientaux, ou les récits du sage Caleb, voyageur persan. To sing its praises adequately, the Journal de Paris required three pages; by the end of August, the work was in its second printing. Three months later, the comte de Caylus’ Nouveaux contes orientaux was published in two large volumes, complete with illustrations.
Franklin, during this period, was evidently discussing the merits of certain of these collections with his literary friends, who praised the stylistic elegance of Les Mille et un jours. In the absence of any other clues, it seems to us that he might have written either one or both of his pseudo-oriental tales in 1779. We are therefore publishing “An Arabian Tale” and “A Turkish Apologue” at what we believe is their earliest likely date.
The two pieces have a thematic link, as well as the stylistic one: they both explore the vanity of reason. Reason, as Franklin would write to the intuitive Mme Brillon, is a “chose bien incertaine”; true and sure instinct is worth much more.
  

  [1779?]
  An Arabian Tale.

Albumazar, the good magician, retired in his old age to the top of the lofty mountain Calabut; avoided the society of men, but was visited nightly by genii and spirits of the first rank, who loved him, and amused him with their instructive conversation.
Belubel the strong came one evening to see Albumazar; his height was seven leagues, and his wings when spread might overshadow a kingdom. He laid himself gently down between the long ridges of Elulem: the tops of the trees in the valley were his couch; his head rested on Calabut as on a pillow, and his face shone on the tent of Albumazar.
The magician spoke to him with rapturous piety of the wisdom and goodness of the Most High; but expressed his wonder at the existence of evil in the world, which he said he could not account for by all the efforts of his reason.
Value not thyself, my friend, said Belubel, on that quality which thou callest reason. If thou knewest its origin and its weakness, it would rather be matter of humiliation.
Tell me then, said Albumazar, what I do not know; inform my ignorance, and enlighten my understanding. Contemplate, said Albumazar, the scale of beings from an elephant down to an oyster. Thou seest a gradual diminution of faculties and powers, so small in each step, that the difference is scarce perceptible. There is no gap, but the gradation is complete. Men in general do not know, but thou knowest, that in ascending from an elephant to the infinitely Great, Good, and Wise, there is also a long gradation of beings, who possess powers and faculties of which thou canst yet have no conception.
